Citation Nr: 1204210	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  09-01 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 40 percent for rotary levoscoliosis and intervertebral disc syndrome with narrowed disc space at L5-S1 with partial lumbarization of S1 (hereinafter "a back disability.")

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1967 to September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, increasing the Veteran's disability evaluation from 10 percent to 40 percent.  

The Veteran requested that he be scheduled for a Travel Board hearing in his appeal to the Board in January 2009.  However, in September 2011, the Veteran notified VA of his intent to withdraw his requested hearing.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  The record reflects that the Veteran has raised a claim of total unemployability due to his back disability.  As such, the Veteran's TDIU claim is inherently part of the increased rating claim currently on appeal.  .  This issue, therefore, is properly before the Board at this time.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to an increased disability evaluation for his service-connected back disability.  Regrettably, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The most recent VA examination within the claims file is dated August 2007.  However, a review of Virtual VA revealed that the Veteran was afforded a more recent VA examination in March 2011.  However, there is no record of a supplemental statement of the case (SSOC) being prepared since September 2010.  The record also reflects that additional VA treatment records and a letter from the Veteran's neighbor in support of his claim have been incorporated into the claims file since the September 2010 SSOC.  The record does not reflect that the Veteran or his representative submitted a waiver of review of this new evidence, and as such, the case must be remanded to the agency of original jurisdiction (AOJ) to consider this evidence in the first instance.  38 C.F.R. § 20.1304(c) (2011).  Accordingly, the Board will return the case to the AOJ.  

Accordingly, the case is REMANDED for the following action:

After conducting any additional development deemed necessary, the claims file should again be reviewed.  If any benefit sought remains denied, furnish the Veteran and his representative a SSOC and afford them an opportunity to respond.  Thereafter, the claims file should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


